21 So. 3d 918 (2009)
James WITHROW, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-938.
District Court of Appeal of Florida, Fourth District.
November 18, 2009.
James Withrow, Estill, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant's motions for post conviction relief were dismissed by the trial court for lack of proper oaths. Scott v. State, 464 So. 2d 1171 (Fla.1985). The orders did not permit amendment, contrary to the procedures announced in Spera v. State, 971 So. 2d 754 (Fla.2007). However, we affirm the dismissal, which we will treat as a denial in these circumstances, because appellant did subsequently file motions with proper oaths, and more importantly, because his motions are without merit on their substance grounds. See Gusow v. State, 6 So. 3d 699 (Fla. 4th DCA 2009); see also Major v. State, 814 So. 2d 424 (Fla.2002) (holding that neither the trial court nor defense counsel has any duty to advise a defendant entering a plea that the plea may have sentencing enhancing consequences on a sentence imposed for a crime committed in the future).
GROSS, C.J., POLEN and TAYLOR, JJ., concur.